
	
		II
		110th CONGRESS
		1st Session
		S. 939
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 20, 2007
			Mr. Reed (for himself,
			 Ms. Collins, Mr. Kennedy, Mrs.
			 Murray, and Mr. Sanders)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965
		  to simplify and improve the process of applying for student assistance, and for
		  other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Financial Aid Form Simplification and
			 Access Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Simplified needs test and automatic zero
				improvements.
					Sec. 3. Improving paper and electronic forms.
					Sec. 4. Support for working students.
					Sec. 5. Simplification for students with special
				circumstances.
					Sec. 6. Definitions.
					Sec. 7. Advisory Committee on Student Financial
				Assistance.
				
			2.Simplified needs test and automatic zero
			 improvements
			(a)Simplified Needs TestSection 479 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087ss) is amended—
				(1)in subsection (b)—
					(A)in paragraph (1)(A)(i)—
						(i)in subclause (II), by striking
			 or after the semicolon;
						(ii)by redesignating subclause (III) as
			 subclause (IV);
						(iii)by inserting after subclause (II) the
			 following:
							
								(III)1 of whom is a dislocated worker;
				or
								; and
						(iv)in subclause (IV) (as redesignated by
			 clause (ii)), by striking 12-month and inserting
			 24-month; and
						(B)in subparagraph (B)(i)—
						(i)in subclause (II), by striking
			 or after the semicolon;
						(ii)by redesignating subclause (III) as
			 subclause (IV);
						(iii)by inserting after subclause (II) the
			 following:
							
								(III)1 of whom is a dislocated worker;
				or
								; and
						(iv)in subclause (IV) (as redesignated by
			 clause (ii)), by striking 12-month and inserting
			 24-month;
						(2)in subsection (c)—
					(A)in paragraph (1)—
						(i)in subparagraph (A)—
							(I)in clause (ii), by striking
			 or after the semicolon;
							(II)by redesignating clause (iii) as clause
			 (iv);
							(III)by inserting after clause (ii) the
			 following:
								
									(iii)1 of whom is a dislocated worker;
				or
									; and
							(IV)in clause (iv) (as redesignated by
			 subclause (II)), by striking 12-month and inserting
			 24-month; and
							(ii)in subparagraph (B), by striking
			 20,000 and inserting $30,000; and
						(B)in paragraph (2)—
						(i)in subparagraph (A)—
							(I)in clause (ii), by striking
			 or after the semicolon;
							(II)by redesignating clause (iii) as clause
			 (iv);
							(III)by inserting after clause (ii) the
			 following:
								
									(iii)is a dislocated worker;
				or
									; and
							(IV)in clause (iv) (as redesignated by
			 subclause (II)), by striking 12-month and inserting
			 24-month; and
							(ii)in subparagraph (B), by striking
			 $20,000 and inserting $30,000; and
						(C)in the flush matter following paragraph
			 (2)(B), by adding at the end the following: The Secretary shall annually
			 adjust the income level necessary to qualify an applicant for the zero expected
			 family contribution. The income level shall be adjusted according to increases
			 in the Consumer Price Index, as defined in section 478(f).; and
					(3)in subsection (d)—
					(A)by redesignating paragraphs (1) through (6)
			 as subparagraphs (A) through (F), respectively;
					(B)by striking (d)
			 Definition and all that follows through
			 the term and inserting the following:
						
							(d)DefinitionsIn this section:
								(1)Dislocated workerThe term dislocated worker has
				the meaning given the term in section 101 of the Workforce Investment Act of
				1998 (29 U.S.C. 2801).
								(2)Means-tested Federal Benefit
				ProgramThe
				term
								.
					(b)Discretion of Student Financial Aid
			 AdministratorsSection
			 479A(a) of the Higher Education Act of
			 1965 (20 U.S.C. 1087tt(a)) is amended in the third sentence by
			 inserting a family member who is a dislocated worker (as defined in
			 section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)),
			 after recent unemployment of a family member,.
			(c)Reporting Requirements
				(1)Eligibility guidelinesThe Secretary of Education shall regularly
			 evaluate the impact of the eligibility guidelines in subsections (b)(1)(A)(i),
			 (b)(1)(B)(i), (c)(1)(A), and (c)(2)(A) of section 479 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087ss(b)(1)(A)(i), (b)(1)(B)(i), (c)(1)(A), and (c)(2)(A)).
				(2)Means-tested federal benefit
			 programThe Secretary shall
			 evaluate every 3 years the impact of including whether a student or parent
			 received benefits under a means-tested Federal benefit program (as defined in
			 section 479(d) of the Higher Education Act of
			 1965 (20 U.S.C. 1087ss(d)) as a factor in determining eligibility
			 under subsections (b) and (c) of section 479 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087ss(b) and (c)).
				3.Improving paper and electronic
			 forms
			(a)Simplified Needs TestSection 479(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087ss(a)) is amended by adding at the end the following:
				
					(3)Simplified formsThe Secretary shall make special efforts to
				notify families meeting the requirements of subsection (c) that such families
				may use the EZ FAFSA described in section 483(a)(2)(B) and notify families
				meeting the requirements of subsection (b) that such families may use the
				simplified electronic application form described in section
				483(a)(3)(B).
					.
			(b)Common Financial Aid Form Development and
			 ProcessingSection 483 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1090) is amended—
				(1)in subsection (a)—
					(A)by striking paragraphs (1), (2), and
			 (5);
					(B)by redesignating paragraphs (3), (4), (6),
			 and (7), as paragraphs (8), (9), (10), and (11), respectively;
					(C)by inserting before paragraph (8), as
			 redesignated by subparagraph (B), the following:
						
							(1)In general
								(A)Common financial reporting
				formsThe Secretary, in
				cooperation with representatives of agencies and organizations involved in
				student financial assistance, shall produce, distribute, and process free of
				charge common financial reporting forms as described in this subsection to be
				used for application and reapplication to determine the need and eligibility of
				a student for financial assistance under parts A through E (other than subpart
				4 of part A). These forms shall be made available to applicants in both paper
				and electronic formats and shall be referred to (except as otherwise provided
				in this subsection) as the Free Application for Federal Student
				Aid or FAFSA.
								(B)Early
				analysisThe Secretary shall
				permit an applicant to complete a form described in this subsection prior to
				enrollment in order to obtain an estimate from the Secretary of the applicant’s
				expected family contribution. Such applicant shall be permitted to update the
				information contained on a form submitted pursuant to the preceding sentence,
				using the process described in paragraph (4), for purposes of applying for
				assistance under this title for the first academic year for which the applicant
				applies for financial assistance under this title.
								(2)Paper format
								(A)In generalSubject to subparagraph (C), the Secretary
				shall produce, distribute, and process common forms in paper format to meet the
				requirements of paragraph (1). The Secretary shall develop a common paper form
				for applicants who do not meet the requirements of section 479(c).
								(B)EZ FAFSA
									(i)In generalThe Secretary shall develop and use a
				simplified paper application form, to be known as the EZ FAFSA,
				to be used for applicants meeting the requirements of section 479(c).
									(ii)Reduced data requirementsThe EZ FAFSA shall permit an applicant to
				submit for financial assistance purposes, only the data elements required to
				make a determination of whether the applicant meets the requirements under
				section 479(c).
									(iii)State dataThe Secretary shall include on the EZ FAFSA
				space for information that is required of an applicant to be eligible for State
				financial assistance, as provided under paragraph (5), except the Secretary
				shall not include a State’s data if that State does not permit its applicants
				for State assistance to use the EZ FAFSA.
									(iv)Free availability and
				processingThe provisions of
				paragraph (6) shall apply to the EZ FAFSA, and the data collected by means of
				the EZ FAFSA shall be available to institutions of higher education, guaranty
				agencies, and States in accordance with paragraph (8).
									(v)TestingThe Secretary shall conduct appropriate
				field testing on the EZ FAFSA.
									(C)Phasing out the paper form for students who
				do not meet the requirements of the automatic zero expected family
				contribution
									(i)In generalThe Secretary shall make all efforts to
				encourage all applicants to utilize the electronic forms described in paragraph
				(3).
									(ii)Phaseout of full paper fafsaNot later than 5 years after the date of
				enactment of the Financial Aid Form Simplification and Access Act, to the
				extent practicable, the Secretary shall phaseout the printing of the full paper
				Free Application for Federal Student Aid described in subparagraph (A) and used
				by applicants who do not meet the requirements of the EZ FAFSA described in
				subparagraph (B).
									(iii)Availability of full paper fafsa
										(I)In generalPrior to and after the phaseout described
				in clause (ii), the Secretary shall maintain an online printable version of the
				paper forms described in subparagraphs (A) and (B).
										(II)AccessibilityThe online printable version described in
				subclause (I) shall be made easily accessible and downloadable to students on
				the same website used to provide students with the electronic application forms
				described in paragraph (3).
										(III)Submission of formsThe Secretary shall enable, to the extent
				practicable, students to submit a form described in this clause that is
				downloaded and printed in order to meet the filing requirements of this section
				and to receive aid from programs established under this title.
										(iv)Use of savings to address the digital
				divide
										(I)In generalThe Secretary shall utilize savings accrued
				by phasing out the full paper Free Application for Federal Student Aid and
				moving more applicants to the electronic forms, to improve access to the
				electronic forms for applicants meeting the requirements of section
				479(c).
										(II)ReportThe Secretary shall report annually to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and Labor of the House of Representatives on steps taken
				to eliminate the digital divide and on the phaseout of the full paper Free
				Application for Federal Student Aid described in subparagraph (A). The report
				shall specifically address the impact of the digital divide on independent
				students, adults, and dependent students, including students completing
				applications described in this paragraph and paragraphs (3) and (4).
										(3)Electronic format
								(A)In general
									(i)EstablishmentThe Secretary shall produce, distribute,
				and process common financial reporting forms in electronic format (such as
				through a website called FAFSA on the Web) to meet the
				requirements of paragraph (1). The Secretary shall include an electronic
				version of the EZ FAFSA form for applicants who meet the requirements of
				section 479(c) and develop common electronic forms for applicants who meet the
				requirements of section 479(b) and common electronic forms for applicants who
				do not meet the requirements of section 479(b).
									(ii)State dataThe Secretary shall include on the common
				electronic forms described in clause (i) space for information that is required
				of an applicant to be eligible for State financial assistance, as provided
				under paragraph (5). The Secretary may not require an applicant to complete
				data required by any State other than the applicant’s State of
				residence.
									(iii)Streamlined formatThe Secretary shall use, to the fullest
				extent practicable, all available technology to ensure that a student answers
				only the minimum number of questions necessary.
									(B)Simplified application
									(i)In generalThe Secretary shall develop and use a
				simplified electronic application form to be used by applicants meeting the
				requirements under section 479(b).
									(ii)Reduced data requirementsThe simplified electronic application form
				shall permit an applicant to submit for financial assistance purposes, only the
				data elements required to make a determination of whether the applicant meets
				the requirements under section 479(b).
									(iii)State dataThe Secretary shall include on the
				simplified electronic application form space for information that is required
				of an applicant to be eligible for State financial assistance, as provided
				under paragraph (5), except the Secretary shall not include a State’s data if
				that State does not permit its applicants for State assistance to use the
				simplified electronic application form.
									(iv)Free availability and
				processingThe provisions of
				paragraph (6) shall apply to the simplified electronic application form, and
				the data collected by means of the simplified electronic application form shall
				be available to institutions of higher education, guaranty agencies, and States
				in accordance with paragraph (8).
									(v)TestingThe Secretary shall conduct appropriate
				field testing on the form developed under this subparagraph.
									(C)Rule of constructionNothing in this subsection shall be
				construed to prohibit the use of the form developed by the Secretary pursuant
				to this paragraph by an eligible institution, eligible lender, guaranty agency,
				State grant agency, private computer software provider, a consortium of such
				entities, or such other entities as the Secretary may designate.
								(D)PrivacyThe Secretary shall ensure that data
				collection under this paragraph complies with section 552a of title 5, United
				States Code, and that any entity using the electronic version of the forms
				developed by the Secretary pursuant to this paragraph shall maintain reasonable
				and appropriate administrative, technical, and physical safeguards to ensure
				the integrity and confidentiality of the information, and to protect against
				security threats, or unauthorized uses or disclosures of the information
				provided on the electronic version of the form. Data collected by such
				electronic version of the form shall be used only for the application, award,
				and administration of aid awarded under this title, State aid, or aid awarded
				by eligible institutions or such entities as the Secretary may designate. No
				data collected by such electronic version of the form shall be used for making
				final aid awards under this title until such data have been processed by the
				Secretary or a contractor or designee of the Secretary, except as may be
				permitted under this title.
								(E)SignatureNotwithstanding any other provision of this
				Act, the Secretary may permit an electronic form to be submitted without a
				signature, if a signature is subsequently submitted by the applicant.
								(F)Personal identification numbers
				authorizedThe Secretary is
				authorized to assign to applicants personal identification numbers—
									(i)to enable the applicants to use such
				numbers in lieu of a signature for purposes of completing a form under this
				paragraph; and
									(ii)for any purpose determined by the Secretary
				to enable the Secretary to carry out this title.
									(G)Personal identification number improvement
				assessment and report
									(i)AssessmentThe Secretary shall conduct an assessment
				of the feasibility of minimizing, and of eliminating, the time required for
				applicants to obtain a Personal Identification Number when applying for aid
				under this title through an electronic format (such as through a website called
				FAFSA on the Web) including an examination of the feasibility of
				implementing a real-time data match between the Social Security Administration
				and the Department.
									(ii)ReportThe Secretary shall report the findings of
				the assessment described in clause (i) to Congress not later than 6 months
				after the date of enactment of the Financial Aid Form Simplification and Access
				Act, including the next steps that may be taken to minimize the time required
				for applicants to obtain a Personal Identification Number when applying for aid
				under this title through an electronic format.
									(4)Reapplication
								(A)In generalThe Secretary shall develop streamlined
				reapplication forms and processes, including both paper and electronic
				reapplication processes, consistent with the requirements of this subsection,
				for an applicant who applies for financial assistance under this title in the
				next succeeding academic year subsequent to the year in which such applicant
				first applied for financial assistance under this title.
								(B)UpdatedThe Secretary shall determine, in
				cooperation with States, institutions of higher education, and agencies and
				organizations involved in student financial assistance, the data elements that
				can be updated from the previous academic year’s application.
								(C)Zero family contributionApplicants determined to have a zero family
				contribution pursuant to section 479(c) shall not be required to provide any
				financial data in a reapplication form, except that which is necessary to
				determine eligibility under such section.
								(5)State requirements
								(A)In generalThe Secretary shall include on the forms
				developed under this subsection, such State-specific data items as the
				Secretary determines are necessary to meet State requirements for need-based
				State aid. Such items shall be selected in consultation with States to assist
				in the awarding of State financial assistance in accordance with the terms of
				this subsection. The number of such data items shall not be less than the
				number included on the form on October 7, 1998, unless States notify the
				Secretary that they no longer require those data items for the distribution of
				State need-based aid.
								(B)Annual reviewThe Secretary shall conduct an annual
				review process to determine which forms and data items the States require to
				award need-based State aid and other application requirements that the States
				may impose.
								(C)Federal register noticeThe Secretary shall publish on an annual
				basis a notice in the Federal Register requiring each State agency to inform
				the Secretary—
									(i)if the agency is unable to permit
				applicants to utilize the forms described in paragraphs (2)(B) and (3)(B);
				and
									(ii)of the State-specific data that the agency
				requires for delivery of State need-based financial aid.
									(D)State notification to the
				secretary
									(i)In generalEach State shall notify the
				Secretary—
										(I)whether the State permits an applicant to
				file a form described in paragraph (2)(B) or (3)(B) for purposes of determining
				eligibility for State need-based grant aid; and
										(II)of the State-specific data that the State
				requires for delivery of State need-based financial aid.
										(ii)No permissionIn the event that a State does not permit
				an applicant to file a form described in paragraph (2)(B) or (3)(B) for
				purposes of determining eligibility for State need-based grant aid—
										(I)the State shall notify the Secretary if it
				is not permitted to do so because of State law or because of agency policy;
				and
										(II)the notification under subclause (I) shall
				include an estimate of the program cost to permit applicants to complete the
				forms described in paragraphs (2)(B) and (3)(B).
										(iii)Lack of notification by the
				stateIf a State does not
				notify the Secretary pursuant to clause (i), the Secretary shall—
										(I)permit residents of that State to complete
				the forms described in paragraphs (2)(B) and (3)(B); and
										(II)not require any resident of that State to
				complete any data previously required by that State.
										(E)RestrictionThe Secretary shall not require applicants
				to complete any nonfinancial data or financial data that are not required by
				the applicant’s State agency, except as may be required for applicants who use
				the paper forms described in subparagraphs (A) and (B) of paragraph (2).
								(6)Charges to students and parents for use of
				forms prohibitedThe common
				financial reporting forms prescribed by the Secretary under this subsection
				shall be produced, distributed, and processed by the Secretary and no parent or
				student shall be charged a fee by the Secretary, a contractor, a third party
				servicer or private software provider, or any other public or private entity
				for the collection, processing, or delivery of financial aid through the use of
				such forms. The need and eligibility of a student for financial assistance
				under parts A through E (other than under subpart 4 of part A) may only be
				determined by using a form developed by the Secretary pursuant to this
				subsection. No student may receive assistance under parts A through E (other
				than under subpart 4 of part A), except by use of a form developed by the
				Secretary pursuant to this subsection. No data collected on a paper or
				electronic form or other document, which the Secretary determines was created
				to replace a form prescribed under this subsection and therefore violates the
				integrity of a simplified and free financial aid application process, for which
				a fee is charged shall be used to complete the form prescribed under this
				subsection. No person, commercial entity, or other entity shall request,
				obtain, or utilize an applicant’s Personal Identification Number for purposes
				of submitting an application on an applicant’s behalf, other than a State
				agency, an eligible institution, or a program under this title that the
				Secretary permits to so request, obtain, or utilize an applicant's Personal
				Identification Number in order to streamline the application.
							(7)Application processing cycleThe Secretary shall, prior to January 1 of
				a student’s planned year of enrollment to the extent practicable—
								(A)enable the student to submit a form
				described under this subsection in order to meet the filing requirements of
				this section and receive aid from programs under this title; and
								(B)initiate the processing of a form under
				this subsection submitted by the
				student.
								;
				and
					(D)by adding at the end the following:
						
							(12)Early application and award demonstration
				program
								(A)In generalNot later than 2 years after the date of
				enactment of the Financial Aid Form
				Simplification and Access Act, the Secretary shall implement an
				early application demonstration program enabling dependent students to—
									(i)complete applications under this subsection
				in such students’ junior year of secondary school, or in the academic year that
				is 2 years prior to such students’ intended year of enrollment at an
				institution of higher education (as early as the Secretary determines
				practicable after January 1st of such junior year or academic year,
				respectively);
									(ii)receive an estimate of such students' final
				financial aid awards in such junior year or academic year, respectively;
									(iii)update, in the year prior to such students'
				planned year of enrollment (before January 1st of the planned year of
				enrollment to the extent practicable), the information contained in an
				application submitted under clause (i), using the process described in
				paragraph (4) to determine such students' final financial aid awards;
				and
									(iv)receive final financial aid awards based on
				updated information described in clause (iii).
									(B)PurposeThe purpose of the demonstration program
				under this paragraph is to measure the benefits, in terms of student
				aspirations and plans to attend college, and the adverse effects, in terms of
				program costs, integrity, distribution, and delivery of aid under this title,
				of implementing an early application system for all dependent students that
				allows dependent students to apply for financial aid using information from the
				year prior to the year prior to enrollment at an institution of higher
				education. Additional objectives associated with implementation of the
				demonstration program are the following:
									(i)Measure the feasibility of enabling
				dependent students to apply for Federal, State, and institutional financial aid
				in such students’ junior year of secondary school, or in the academic year that
				is 2 years prior to such students’ intended year of enrollment at an
				institution of higher education, using information from the year prior to the
				year prior to enrollment, by completing any of the application forms under this
				subsection.
									(ii)Determine the feasibility, benefits, and
				adverse effects of utilizing information from the Internal Revenue Service in
				order to simplify the Federal student aid application process.
									(iii)Identify whether receiving estimates of
				final financial aid awards not later than a student’s junior year, or the
				academic year that is 2 years prior to such students’ intended year of
				enrollment at an institution of higher education, positively impacts the
				college aspirations and plans of such student.
									(iv)Measure the impact of using income
				information from the year prior to the year prior to enrollment on—
										(I)eligibility for financial aid under this
				title and for other institutional aid; and
										(II)the cost of financial aid programs under
				this title.
										(v)Effectively evaluate the benefits and
				adverse effects of the demonstration program on program costs, integrity,
				distribution, and delivery of aid.
									(C)ParticipantsThe Secretary shall select, in consultation
				with States and institutions of higher education, States and institutions of
				higher education within the States interested in participating in the
				demonstration program under this paragraph. The States and institutions of
				higher education shall participate in programs under this title and be willing
				to make estimates of final financial aid awards to students based on such
				students’ application information from the year prior to the year prior to
				enrollment. The Secretary shall also select as participants in the
				demonstration program secondary schools that are located in the participating
				States and dependent students who reside in the participating States.
								(D)Application processThe Secretary shall ensure that the
				following provisions are included in the demonstration program:
									(i)Participating States and institutions of
				higher education shall—
										(I)encourage participating students to apply
				for estimates of final financial aid awards as provided under this title in
				such students’ junior year of secondary school, or in the academic year that is
				2 years prior to such students’ intended year of enrollment at an institution
				of higher education, using information from the year prior to the year prior to
				enrollment;
										(II)provide estimates of final financial aid
				awards to participating students based on the students' application information
				from the year prior to the year of enrollment; and
										(III)make final financial aid awards to
				participating students based on the updated information contained on a form
				submitted using the process described in paragraph (4).
										(ii)Financial aid administrators at
				participating institutions of higher education shall be allowed to use such
				administrators’ discretion in awarding financial aid to participating students,
				as outlined under section 479A.
									(E)Feasibility studyThe Secretary shall include in the
				demonstration program a study of the feasibility of utilizing data from the
				Internal Revenue Service in order to—
									(i)pre-populate electronic application forms
				for financial aid under this title (such as through a website called
				FAFSA on the Web) with applicant information from the Internal
				Revenue Service;
									(ii)verify data provided by students
				participating in the demonstration program, including the feasibility of a data
				match; and
									(iii)award and deliver financial aid under this
				title.
									(F)EvaluationThe Secretary shall conduct a rigorous
				evaluation of the demonstration program in order to measure the program’s
				benefits and adverse effects as the benefits and affects relate to the purpose
				and objectives described in subparagraph (B).
								(G)OutreachThe Secretary shall make appropriate
				efforts in order to notify States of the demonstration program. Upon
				determination of which States will be participating in the demonstration
				program, the Secretary shall continue to make efforts to notify institutions of
				higher education and dependent students within such participating States of the
				opportunity to participate in the demonstration program and of the
				participation requirements.
								(H)ConsultationThe Secretary shall consult with the
				Advisory Committee on Student Financial Assistance, established under section
				491, on the design and implementation of the demonstration program and on the
				evaluation described in paragraph
				(F).
								;
					(2)by striking subsection (b) and inserting
			 the following:
					
						(b)Early Awareness of Aid Eligibility
							(1)In generalThe Secretary shall make every effort to
				provide students with early information about potential financial aid
				eligibility.
							(2)Availability of means to determine
				eligibility
								(A)In generalThe Secretary shall provide, in cooperation
				with States, institutions of higher education, agencies, and organizations
				involved in student financial assistance, through a widely disseminated printed
				form and through the Internet or other electronic means, a system for
				individuals to determine easily, by entering relevant data, approximately the
				amount of grant, work-study, and loan assistance for which an individual would
				be eligible under this title upon completion and verification of a form under
				subsection (a).
								(B)Determination of whether to use simplified
				applicationThe system
				established under this paragraph shall also permit an individual to determine
				whether or not the individual may apply for aid using an EZ FAFSA described in
				subsection (a)(2)(B) or a simplified electronic application form described in
				subsection (a)(3)(B).
								(3)Availability of means to communicate
				eligibility
								(A)Lower-income studentsThe Secretary shall—
									(i)make special efforts to notify students who
				qualify for a free or reduced price lunch under the school lunch program
				established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.), benefits under the food stamp program under the
				Food Stamp Act of 1977 (7 U.S.C.
				2011 et seq.), or benefits under such programs as the Secretary shall
				determine, of such students’ potential eligibility for a maximum Federal Pell
				Grant under subpart 1 of part A; and
									(ii)disseminate informational materials
				regarding the linkage between eligibility for means-tested Federal benefit
				programs and eligibility for a Federal Pell Grant, as determined necessary by
				the Secretary.
									(B)Middle school studentsThe Secretary shall, in cooperation with
				States, middle schools, programs under this title that serve middle school
				students, and other cooperating independent outreach programs, make special
				efforts to notify middle school students of the availability of financial
				assistance under this title and of the approximate amounts of grant,
				work-study, and loan assistance an individual would be eligible for under this
				title.
								(C)Secondary school studentsThe Secretary, in cooperation with States,
				secondary schools, programs under this title that serve secondary school
				students, and cooperating independent outreach programs, shall make special
				efforts to notify students in their junior year of secondary school, or in the
				academic year that is 2 years prior to such students’ intended year of
				enrollment at an institution of higher education, of the approximate amounts of
				grant, work-study, and loan assistance an individual would be eligible for
				under this title upon completion and verification of an application form under
				subsection
				(a).
								;
				(3)in subsection (c)—
					(A)by striking Labor and Human
			 Resources and inserting Health, Education, Labor, and
			 Pensions; and
					(B)by striking the Workforce
			 and inserting Labor; and
					(4)by striking subsections (d) and (e), and
			 inserting the following:
					
						(d)Assistance in Preparation of Financial Aid
				Application
							(1)Preparation authorizedNothing in this Act shall be construed to
				limit an applicant from using a preparer for consultative or preparation
				services for the completion of the common financial reporting forms described
				in subsection (a).
							(2)Preparer identificationAny common financial reporting form
				required to be made under this title shall include the name, signature, address
				or employer’s address, social security number or employer identification
				number, and organizational affiliation of the preparer of such common financial
				reporting form.
							(3)Special ruleNothing in this Act shall be construed to
				limit preparers of common financial reporting forms required to be made under
				this title from collecting source information, including Internal Revenue
				Service tax forms, in providing consultative and preparation services in
				completing the forms.
							(4)Additional requirementsA preparer that provides consultative or
				preparation services pursuant to this subsection shall—
								(A)clearly inform individuals upon initial
				contact (including advertising in clear and conspicuous language on the website
				of the preparer, including by providing a link directly to the website
				described in subsection (a)(3), if the preparer provides such services through
				a website) that the common financial reporting forms that are required to
				determine eligibility for financial assistance under parts A through E (other
				than subpart 4 of part A) may be completed for free via paper or electronic
				forms provided by the Secretary;
								(B)refrain from producing or disseminating any
				form other than the forms produced by the Secretary under subsection (a);
				and
								(C)not charge any fee to any individual
				seeking such services who meets the requirements under subsection (b) or (c) of
				section
				479.
								.
				(c)Toll-Free Application and
			 InformationSection 479 of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1087ss), as amended by subsection (b)(4), is further amended by adding
			 at the end the following:
				
					(e)Toll-Free Application and
				InformationThe Secretary
				shall contract for, or establish, and publicize a toll-free telephone service
				to provide an application mechanism and timely and accurate information to the
				general public. The information provided shall include specific instructions on
				completing the application form for assistance under this title. Such service
				shall also include a service accessible by telecommunications devices for the
				deaf (TDD’s) and shall, in addition to the services provided for in the
				previous sentence, refer such students to the national clearinghouse on
				postsecondary education or another appropriate provider of technical assistance
				and information on postsecondary educational services, that is supported under
				section 663 of the Individuals with Disabilities Education Act (20 U.S.C.
				1463). Not later than 2 years after the date of enactment of the Financial Aid
				Form Simplification and Access Act, the Secretary shall test and implement, to
				the extent practicable, a toll-free telephone-based application system to
				permit applicants who are eligible to utilize the EZ FAFSA described in section
				483(a) over such
				system.
					.
			(d)Master CalendarSection 482(a)(1)(B) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1089(a)(1)(B)) is amended to read as follows:
				
					(B)by March 1: proposed modifications and
				updates pursuant to sections 478, 479(c), and 483(a)(5) published in the
				Federal
				Register;
					.
			(e)Simplifying the Verification
			 ProcessSection 484 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1091) is amended by adding at the end the following:
				
					(s)Verification of Student
				Eligibility
						(1)Regulatory reviewThe Secretary shall review all regulations
				of the Department related to verifying the information provided on a student’s
				financial aid application in order to simplify the verification process for
				students and institutions.
						(2)ReportNot later than 2 years after the date of
				enactment of the Financial Aid Form
				Simplification and Access Act, the Secretary shall prepare and
				submit a final report to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Education and Labor of the House of
				Representatives on steps taken, to the extent practicable, to simplify the
				verification process. The report shall specifically address steps taken
				to—
							(A)reduce the burden of verification on
				students who are selected for verification at multiple institutions;
							(B)reduce the number of data elements that are
				required to be verified for applicants meeting the requirements of subsection
				(b) or (c) of section 479, so that only those data elements required to
				determine eligibility under subsection (b) or (c) of section 479 are subject to
				verification;
							(C)reduce the burden and costs associated with
				verification for institutions that are eligible to participate in Federal
				student aid programs under this title; and
							(D)increase the use of technology in the
				verification
				process.
							.
			4.Support for working students
			(a)Dependent StudentsSection 475(g)(2)(D) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087oo(g)(2)(D)) is amended to read as follows:
				
					(D)$9,000;
					.
			(b)Independent Students Without Dependents
			 Other Than a SpouseSection
			 476(b)(1)(A)(iv) of the Higher Education Act of
			 1965 (20 U.S.C. 1087pp(b)(1)(A)(iv)) is amended to read as
			 follows:
				
					(iv)an income protection allowance of the
				following amount (or a successor amount prescribed by the Secretary under
				section 478)—
						(I)$10,000 for single or separated
				students;
						(II)$10,000 for married students where both are
				enrolled pursuant to subsection (a)(2); and
						(III)$13,000 for married students where 1 is
				enrolled pursuant to subsection
				(a)(2);
						.
			(c)Independent Students With Dependents Other
			 Than a SpouseSection
			 477(b)(4) of the Higher Education Act of
			 1965 (20 U.S.C. 1087qq(b)(4)) is amended to read as follows:
				
					(4)Income protection allowanceThe income protection allowance is
				determined by the following table (or a successor table prescribed by the
				Secretary under section 478):
						
							Income Protection Allowance
							
								
									Family SizeNumber in College 
									
									12345
									
								
								
									2$17,580$15,230
									
									3
						20,94017,610$16,260
									
									424,95022,60020,270$17,930
									
									528,74026,39024,06021,720$19,390
									
									632,95030,61028,28025,94023,610
									
								
									NOTE: For each
					 additional family member, add $3,280.For each additional college
					 student, subtract $2,330.”.
									
							
					.
			5.Simplification for students with special
			 circumstances
			(a)Independent StudentSection 480(d) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087vv(d)) is amended to read as follows:
				
					(d)Independent Student
						(1)DefinitionThe term independent, when
				used with respect to a student, means any individual who—
							(A)is 24 years of age or older by December 31
				of the award year;
							(B)is an orphan, in foster care, or a ward of
				the court, or was in foster care or a ward of the court until the individual
				reached the age of 18;
							(C)is an emancipated minor or is in legal
				guardianship as determined by a court of competent jurisdiction in the
				individual’s State of legal residence;
							(D)is a veteran of the Armed Forces of the
				United States (as defined in subsection (c)(1)) or is currently serving on
				active duty in the Armed Forces;
							(E)is a graduate or professional
				student;
							(F)is a married individual;
							(G)has legal dependents other than a spouse;
				or
							(H)is a student for whom a financial aid
				administrator makes a documented determination of independence by reason of
				other unusual circumstances.
							(2)Simplifying the dependency override
				processNothing in this
				section shall be construed to prohibit a financial aid administrator from
				making a determination of independence, as described in paragraph (1)(H), based
				upon a determination of independence previously made by another financial aid
				administrator in the same application
				year.
						.
			(b)Tailoring Electronic Applications for
			 Students with Special CircumstancesSection 483(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1090(a)), as amended by section 3(b)(1)(D), is further amended by adding
			 at the end the following:
				
					(13)Applications for students seeking a
				documented determination of independenceIn the case of a dependent student seeking
				a documented determination of independence by a financial aid administrator, as
				described in section 480(d), nothing in this section shall prohibit the
				Secretary from—
						(A)allowing such student to—
							(i)indicate the student’s request for a
				documented determination of independence on an electronic form developed
				pursuant to this subsection; and
							(ii)submit such form for preliminary processing
				that only contains those data elements required of independent students, as
				defined in section 480(d);
							(B)collecting and processing on a preliminary
				basis data provided by such a student using the electronic forms developed
				pursuant to this subsection; and
						(C)distributing such data to institutions of
				higher education, guaranty agencies, and States for the purposes of processing
				loan applications and determining need and eligibility for institutional and
				State financial aid awards on a preliminary basis, pending a documented
				determination of independence by a financial aid
				administrator.
						.
			6.Definitions
			(a)Total incomeSection 480(a)(2) of the Higher Education
			 Act of (20 U.S.C. 1087vv(a)(2)) is amended—
				(1)by striking and no portion
			 and inserting no portion; and
				(2)by inserting and no distribution
			 from any qualified education benefit described in subsection (f)(3) that is not
			 subject to Federal income tax, after 1986,.
				(b)AssetsSection 480(f) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087vv(f)) is amended—
				(1)in paragraph (3), by striking shall
			 not be considered an asset of a student for purposes of section 475 and
			 inserting shall be considered an asset of the parent for purposes of
			 section 475;
				(2)by redesignating paragraphs (4) and (5) as
			 paragraphs (5) and (6), respectively; and
				(3)by inserting after paragraph (3) the
			 following:
					
						(4)A qualified education benefit shall be
				considered an asset of the student for purposes of section 476 and
				477.
						.
				(c)Other financial assistanceSection 480(j)(2) of the Higher Education
			 Act of 1965 (20 U.S.C. 1087vv(j)(2)) is amended by inserting , or a
			 distribution that is not includable in gross income under section 529 of such
			 Code, under another prepaid tuition plan offered by a State, or under a
			 Coverdell education savings account under section 530 of such Code,
			 after 1986.
			7.Advisory Committee on Student Financial
			 AssistanceSection 491 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1098) is further amended—
			(1)in subsection (a)(2)—
				(A)in subparagraph (B), by striking
			 and after the semicolon;
				(B)in subparagraph (C), by striking the period
			 at the end and inserting a semicolon; and
				(C)by adding at the end the following:
					
						(D)to provide knowledge and understanding of
				early intervention programs and make recommendations that will result in early
				awareness by low- and moderate-income students and families of their
				eligibility for assistance under this title, and, to the extent practicable,
				their eligibility for other forms of State and institutional need-based student
				assistance; and
						(E)to make recommendations that will expand
				and improve partnerships among the Federal Government, States, institutions,
				and private entities to increase the awareness and total amount of need-based
				student assistance available to low- and moderate-income
				students.
						;
				(2)in subsection (d)—
				(A)in paragraph (6), by striking , but
			 nothing in this section shall authorize the committee to perform such studies,
			 surveys, or analyses;
				(B)in paragraph (8), by striking
			 and after the semicolon;
				(C)by redesignating paragraph (9) as paragraph
			 (10); and
				(D)by inserting after paragraph (8) the
			 following:
					
						(9)monitor the adequacy of total need-based
				aid available to low- and moderate-income students from all sources, assess the
				implications for access and persistence, and report those implications annually
				to Congress and the Secretary;
				and
						;
				(3)in subsection (j)—
				(A)in paragraph (4), by striking
			 and after the semicolon;
				(B)in paragraph (5), by striking the period at
			 the end and inserting ; and; and
				(C)by adding at the end the following:
					
						(6)monitor and assess implementation of
				improvements called for under this title, make recommendations to the Secretary
				that ensure the timely design, testing, and implementation of the improvements,
				and report annually to Congress and the Secretary on progress made toward
				simplifying overall delivery, reducing data elements and questions,
				incorporating the latest technology, aligning Federal, State, and institutional
				eligibility, enhancing partnerships, and improving early awareness of total
				student aid eligibility for low- and moderate-income students and
				families.
						;
				and
				(4)in subsection (k), by striking
			 2004 and inserting 2011.
			
